UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-1281


MOHAMMAD REZA SALAMI,

                 Plaintiff – Appellant,

          v.

NORTH CAROLINA AGRICULTURE & TECHNICAL STATE UNIVERSITY,

                 Defendant – Appellee,

          and

JOSEPH MONROE,

                 Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:07-cv-00621-JAB)


Submitted:   March 15, 2011                   Decided:    March 17, 2011


Before MOTZ and     WYNN,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mohammad Reza Salami, Appellant Pro Se.   Kimberly D. Potter,
Assistant  Attorney  General,  Raleigh, North   Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mohammad      Reza     Salami       appeals   the      district      court’s

order accepting the recommendation of the magistrate judge and

granting   the    North        Carolina    Agriculture        &     Technical    State

University’s motion for summary judgment.                    We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                    Salami v. N.C. Agric.

& Technical      State     Univ.,     No.        1:07-cv-00621-JAB           (M.D.N.C.

Mar. 4, 2010).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court     and    argument       would   not    aid    the   decisional

process.

                                                                              AFFIRMED




                                           2